JUDGMENT
Restani, Judge:
This case having been submitted for decision and the Court, after deliberation, having rendered a decision therein; now, in conformity with that decision,
It is hereby ordered: that the court, hearing no objection, affirms the results of the remand determination rendered in compliance with Avesta Sheffield, Inc. v. United States, 838 F. Supp. 608 (Ct. Int’l Trade 1993), and Avesta Sheffield. Inc. v. United States, Slip Op. 94-53 (Mar. 31, 1994), issued herein. The dumping margins shall be 2.67% for Pusan Steel Pipe Co., 7.92% for Sammi Metal Products Co., and 7.00% for all others, as determined by the Secretary.